



COURT OF APPEAL FOR ONTARIO

CITATION: Barkley v. Tier 1 Capital Management Inc., 2019
    ONCA 54

DATE: 20190125

DOCKET: C65312

Strathy C.J.O., Pepall and Fairburn JJ.A.

BETWEEN

Valerie Barkley
and Ronald
    Beaupre

Plaintiff
s
/Appellants

and

Tier 1 Capital Management Inc., Dowarka Persaud,
    T1CM Principal
Secured Mortgages Inc., Preeya Persaud, Patrick W. Jackson, John Lally,
John G. Simmonds, J. Paul Fletcher, Fletcher & Crichlow LLP, Olympia Trust
    Company, KMJ & Associates Ltd., Robert W. Gowdy, Mondville Holdings Ltd.,
    Nicholas Dookhie, Diane Chetram, John Doe and Jane Doe

Defendants/Respondents

Mitchell Wine, for the appellants

Ryan Morris and Daniel Szirmak, for the respondent Olympia
    Trust Company

Murray Stieber and Chris Afonso, for the respondents KMJ
    & Associates Ltd. and Robert W. Gowdy

Heard: January 24, 2019

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated March 26, 2018.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from a decision refusing to certify a class action
    against the three respondents and dismissing the claims against them on the
    basis that the claims disclose no reasonable cause of action under s. 5(1)(a)
    of the
Class Proceedings Act
, 1992.

[2]

The appellants concede that the motion judge made no error in law. Their
    complaint lies in his application of the principles relating to the duty of
    care to the facts of this case and, in particular, the facts as they relate to
    the respondents.

[3]

The motion judge gave thorough reasons justifying his conclusions 
    reasons which we find correct. It is plain and obvious that the appellants have
    pleaded no reasonable cause of action against the respondents.

[4]

We are not satisfied that the motion judge made any error in principle
    in his assessment of costs, or that the award was plainly wrong.

[5]

For these reasons, the appeal is dismissed.

[6]

Costs to the respondents each in the amount of $10,000, inclusive of
    disbursements and all applicable taxes.


